Dismissed and Opinion Filed April 19, 2018




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-01465-CV

                    HHRCD, LLC AND MARK CROSSLIN, Appellants
                                      V.
                       D ANDI N ENTERPRISES, INC., Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-14474

                            MEMORANDUM OPINION
                        Before Justices Francis, Fillmore, and Whitehill
                                  Opinion by Justice Francis
       Before the Court is the parties’ joint agreed motion to dismiss the appeal based on

settlement. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                /Molly Francis/
                                                MOLLY FRANCIS
                                                JUSTICE




171465F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 HHRCD, LLC AND MARK CROSSLIN,                     On Appeal from the 193rd Judicial District
 Appellants                                        Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-17-14474.
 No. 05-17-01465-CV        V.                      Opinion delivered by Justice Francis,
                                                   Justices Fillmore and Whitehill
 D ANDI N ENTERPRISES, INC.,                       participating.
 Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       As per the parties’ agreement, we ORDER each party bear its own costs of this appeal.


Judgment entered April 19, 2018.




                                             –2–